Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                              DETAILED ACTION

1.This action is response to the amendment filed on 04/05/2022. Claims 1-2, 8-9, 15-30 are pending; claims 3-7, 10-14 are canceled.
2. Acknowledgment is made of applicant's amendments to the specification filed on 04/05/2022. 

                                  Claim Objection
3. Claims 25-30 are objected to because of the following informalities:  There is typo error for this limitation “the computer-readable storage medium” in the claims. It respectfully recommends changing “the computer-readable storage medium” to “the non-transitory computer-readable storage medium”. Appropriate corrections are required.
                          Claim rejections-35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9, 15-17, 19-22, 24-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Govers et al. (US 20170358201) in view of Hager IV et al. (US 20190176333)
Regarding claim 1:
A method for controlling an electronic device, the method comprising: 
obtaining, by the electronic device, image data regarding persons around the electronic device: (robot includes an infrared sensor detecting data associated with people or other objects across a 360 degree view around the robot: Govers [0050]). 
However, Govers does not teach providing, by the electronic device, a display based on the obtained image data.
In similar art, Hager teaches a frame of a video stream (or sensor data) captured by a sensor/camera of traffic analysis unit/assembly (see Hager figure 3, [0040]); 
identifying, by the electronic device, a number of persons in the obtained image data: (in the video frame, the processor has also identified the following groups: group 316 with two obstacles/pedestrians 317 in proximity; group 320 with four obstacles/pedestrians 321; group 322 with three obstacles/pedestrians 323; group 324 with two obstacles/pedestrians 325; and group 328 with two obstacles/pedestrians 329. The processor recognizes the floor/mall space 311 has higher density of obstacles/pedestrians on the left side than on the right side and includes very low density areas/zones in the center (e.g., between groups 316 and 324 there are no obstacles/pedestrians) (Hager [0042]; figure 3). Such density information may be very useful as input to a navigation module (such as module 136 in FIG. 1) of a robot as it may be useful to select lower density areas/zones for a route/course through this space (or portion of a mall, in this example) when the route selection rules indicate route with a shortest travel time be chosen or to select the higher density areas/zones for a route/course when the route selection rules differ (e.g., the purpose of the robot is to interact with and/or entertain the most possible people in the space): Hager [0042]);
determining, by the electronic device, a user mode of the electronic device based on the identified number of persons: (density information may be very useful as input to a navigation module of a robot as it may be useful to select lower density areas/zones for a route/course through this space (or portion of a mall, in this example) when the route selection rules indicate route with a shortest travel time be chosen or to select the higher density areas/zones for a route/course when the route selection rules differ (e.g., the purpose of the robot is to interact with and/or entertain the most possible people in the space): Hager [0042]); and 
performing, by the electronic device, an operation of the electronic device according to the determined user mode: (the robot includes controller that runs navigation module that takes the traffic analysis results as input, based on a set of route selection rules, acts to select a route through the workspace and density of pedestrians to a navigation goal or target location: Hager, [0022] [0046]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hager’s ideas into Govers’s system in order to provide an efficient robot navigation system (see Hager, [0007]-[0008]).
Regarding claim 2:
In addition to the rejection claim 1, Govers-Hager further teaches based on identifying a first number of persons, determining, by the electronic device, a first user mode, and based on identifying a second number of persons, determining, by the electronic device, a second user mode different from the first user mode: (an autonomous agent makes intelligent route choices (modes) based on density information to avoid crowded areas and make reasonable selections among potential routes when selecting a route or selecting a target or goal location: Hager: [0012]; [0014]; [0029]-[0030]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hager’s ideas into Govers’s system in order to provide an efficient robot navigation system (see Hager, [0007]-[0008]).
Regarding claim 8:
An electronic device comprising: 
a camera: (camera: Govers [0050]; figure 1, item 112); a display: (display screen: Govers figure 1, item 106); and a processor (processor: Govers, [0015]) configured to:
obtain image data regarding persons around the electronic device, using the camera: (robot includes an infrared sensor detecting data associated with people or other objects across a 360 degree view around the robot: Govers [0050]).  
However, Govers does not explicitly teach provide a display on the display based on the obtained image data; identify a number of persons in the obtained image data.
In similar art, Hager teaches a frame of a video stream (or sensor data) captured by a sensor/camera of traffic analysis unit/assembly (see Hager figure 3, [0040]); 
identify a number of persons in the obtained image data: (in the video frame, the processor has also identified the following groups: group 316 with two obstacles/pedestrians 317 in proximity; group 320 with four obstacles/pedestrians 321; group 322 with three obstacles/pedestrians 323; group 324 with two obstacles/pedestrians 325; and group 328 with two obstacles/pedestrians 329. The processor recognizes the floor/mall space 311 has higher density of obstacles/pedestrians on the left side than on the right side and includes very low density areas/zones in the center (e.g., between groups 316 and 324 there are no obstacles/pedestrians) (Hager [0042]; figure 3). Such density information may be very useful as input to a navigation module (such as module 136 in FIG. 1) of a robot as it may be useful to select lower density areas/zones for a route/course through this space (or portion of a mall, in this example) when the route selection rules indicate route with a shortest travel time be chosen or to select the higher density areas/zones for a route/course when the route selection rules differ (e.g., the purpose of the robot is to interact with and/or entertain the most possible people in the space): Hager [0042]);
 determine a user mode of the electronic device based on the identified number of persons: (density information may be very useful as input to a navigation module of a robot as it may be useful to select lower density areas/zones for a route/course through this space (or portion of a mall, in this example) when the route selection rules indicate route with a shortest travel time be chosen or to select the higher density areas/zones for a route/course when the route selection rules differ (e.g., the purpose of the robot is to interact with and/or entertain the most possible people in the space): Hager [0042]); and 
control an operation of the electronic device according to the determined user mode: (the robot includes controller that runs navigation module that takes the traffic analysis results as input, based on a set of route selection rules, acts to select a route through the workspace and density of pedestrians to a navigation goal or target location: Hager, [0022] [0046]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hager’s ideas into Govers’s system in order to provide an efficient robot navigation system (see Hager, [0007]-[0008]).
Regarding claim 9:
In addition to the rejection claim 8, Govers-Hager further teaches based on identifying a first number of persons, determine a first user model and based on identifying a second number of persons, determine a second user mode different from the first user mode: (an autonomous agent makes intelligent route choices (modes) based on density information to avoid crowded areas and make reasonable selections among potential routes when selecting a route or selecting a target or goal location: Hager: [0012]; [0014]; [0029]-[0030]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hager’s ideas into Govers’s system in order to provide an efficient robot navigation system (see Hager, [0007]-[0008]).
Regarding claim 15:
A non-transitory computer-readable recording medium storing instructions which, when executed by a processor of an electronic device configure the processor to perform operations comprising:
obtaining image data regarding persons around the electronic device: (robot includes an infrared sensor detecting data associated with people or other objects across a 360 degree view around the robot: Govers [0050]).
However, Govers does not explicitly teach providing a display based on the obtained image data.
In similar art, Hager teaches a frame of a video stream (or sensor data) captured by a sensor/camera of traffic analysis unit/assembly (see Hager figure 3, [0040]); 
 identifying a number of persons in the obtained image data: (in the video frame, the processor has also identified the following groups: group 316 with two obstacles/pedestrians 317 in proximity; group 320 with four obstacles/pedestrians 321; group 322 with three obstacles/pedestrians 323; group 324 with two obstacles/pedestrians 325; and group 328 with two obstacles/pedestrians 329. The processor recognizes the floor/mall space 311 has higher density of obstacles/pedestrians on the left side than on the right side and includes very low density areas/zones in the center (e.g., between groups 316 and 324 there are no obstacles/pedestrians) (Hager [0042]; figure 3). Such density information may be very useful as input to a navigation module (such as module 136 in FIG. 1) of a robot as it may be useful to select lower density areas/zones for a route/course through this space (or portion of a mall, in this example) when the route selection rules indicate route with a shortest travel time be chosen or to select the higher density areas/zones for a route/course when the route selection rules differ (e.g., the purpose of the robot is to interact with and/or entertain the most possible people in the space): Hager [0042]);
determining a user mode of the electronic device based on the identified number of persons: (density information may be very useful as input to a navigation module of a robot as it may be useful to select lower density areas/zones for a route/course through this space (or portion of a mall, in this example) when the route selection rules indicate route with a shortest travel time be chosen or to select the higher density areas/zones for a route/course when the route selection rules differ (e.g., the purpose of the robot is to interact with and/or entertain the most possible people in the space): Hager [0042]); and 
performing an operation of the electronic device according to the determined user mode: (the robot includes controller that runs navigation module that takes the traffic analysis results as input, based on a set of route selection rules, acts to select a route through the workspace and density of pedestrians to a navigation goal or target location: Hager, [0022] [0046]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hager’s ideas into Govers’s system in order to provide an efficient robot navigation system (see Hager, [0007]-[0008]).
Regarding claim 16:
In addition to the rejection claim 1, Govers-Hager further teaches driving a component of the electronic device: (the robot includes a controller (e.g., a processor and/or software) that issues control signals to a drive system to cause the robot to move through the space: Hager [0028]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hager’s ideas into Govers’s system in order to provide an efficient robot navigation system (see Hager, [0007]-[0008]).
Regarding claim 17:
In addition to the rejection claim 1, Govers-Hager further teaches determining a relationship between persons in the obtained image data: (pedestrians are detected in close proximity to each other and moving in the same direction, they can be grouped: Hager [0011]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hager’s ideas into Govers’s system in order to provide an efficient robot navigation system (see Hager, [0007]-[0008]).
Regarding claim 19:
In addition to the rejection claim 1, Govers-Hager further teaches the image data is obtained by a camera of the electronic device: (Each sensor may take the form of a high resolution camera: Hager [0010]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hager’s ideas into Govers’s system in order to provide an efficient robot navigation system (see Hager, [0007]-[0008]).
Regarding claim 20:
In addition to the rejection claim 1, Govers-Hager further teaches the electronic device comprises a smartphone: (smartphone: Hager, [0055]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hager’s ideas into Govers’s system in order to provide an efficient robot navigation system (see Hager, [0007]-[0008]).
Regarding claim 21:
In addition to the rejection claim 8, Govers-Hager further teaches driving a component of the electronic device: (the robot includes a controller (e.g., a processor and/or software) that issues control signals to a drive system to cause the robot to move through the space: Hager [0028]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hager’s ideas into Govers’s system in order to provide an efficient robot navigation system (see Hager, [0007]-[0008]).
Regarding claim 22:
In addition to the rejection claim 8, Govers-Hager further teaches determining a relationship between persons in the obtained image data: (pedestrians are detected in close proximity to each other and moving in the same direction, they can be grouped: Hager [0011]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hager’s ideas into Govers’s system in order to provide an efficient robot navigation system (see Hager, [0007]-[0008]).
Regarding claim 24:
In addition to the rejection claim 8, Govers-Hager further teaches the electronic device comprises a smartphone: (smartphone: Hager, [0055]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hager’s ideas into Govers’s system in order to provide an efficient robot navigation system (see Hager, [0007]-[0008]).
Regarding claim 25:
In addition to the rejection claim 15, Govers-Hager further teaches based on identifying a first number of persons, determine a first user model and based on identifying a second number of persons, determine a second user mode different from the first user mode: (an autonomous agent makes intelligent route choices (modes) based on density information to avoid crowded areas and make reasonable selections among potential routes when selecting a route or selecting a target or goal location: Hager: [0012]; [0014]; [0029]-[0030]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hager’s ideas into Govers’s system in order to provide an efficient robot navigation system (see Hager, [0007]-[0008]).
Regarding claim 26:
In addition to the rejection claim 15, Govers-Hager further teaches driving a component of the electronic device: (the robot includes a controller (e.g., a processor and/or software) that issues control signals to a drive system to cause the robot to move through the space: Hager [0028]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hager’s ideas into Govers’s system in order to provide an efficient robot navigation system (see Hager, [0007]-[0008]).
Regarding claim 27:
In addition to the rejection claim 15, Govers-Hager further teaches determining a relationship between persons in the obtained image data: (pedestrians are detected in close proximity to each other and moving in the same direction, they can be grouped: Hager [0011]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hager’s ideas into Govers’s system in order to provide an efficient robot navigation system (see Hager, [0007]-[0008]).
Regarding claim 29:
In addition to the rejection claim 15, Govers-Hager further teaches the image data is obtained by a camera of the electronic device: (Each sensor may take the form of a high resolution camera: Hager [0010]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hager’s ideas into Govers’s system in order to provide an efficient robot navigation system (see Hager, [0007]-[0008]).
Regarding claim 30:
In addition to the rejection claim 15, Govers-Hager further teaches the electronic device comprises a smartphone: (smartphone: Hager, [0055]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hager’s ideas into Govers’s system in order to provide an efficient robot navigation system (see Hager, [0007]-[0008]).
Claims 18, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Govers-Hager in view of Lembersky et al. (US 20190095775)
Regarding claim 18:
Govers-Hager discloses the invention substantially as disclosed in claim 17, but does not explicitly teach the relationship is determined based on facial features of the persons.  
In similar art, Lembersky teaches identifying facial features associated with the person detected via the at least one image sensor, and determining whether the identified facial features associated with the person match user characteristics stored in a memory, (Lembersky [0007]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Lembersky’s ideas into Govers-Hager’s system in order to save resources and development time by implying Lembersky’s ideas into Govers-Hager’s system.
Regarding claim 23:
Govers-Hager discloses the invention substantially as disclosed in claim 22, but does not explicitly teach the relationship is determined based on facial features of the persons.  
In similar art, Lembersky teaches identifying facial features associated with the person detected via the at least one image sensor, and determining whether the identified facial features associated with the person match user characteristics stored in a memory, (Lembersky [0007]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Lembersky’s ideas into Govers-Hager’s system in order to save resources and development time by implying Lembersky’s ideas into Govers-Hager’s system.
Regarding claim 28:
Govers-Hager discloses the invention substantially as disclosed in claim 27, but does not explicitly teach the relationship is determined based on facial features of the persons.  
In similar art, Lembersky teaches identifying facial features associated with the person detected via the at least one image sensor, and determining whether the identified facial features associated with the person match user characteristics stored in a memory, (Lembersky [0007]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Lembersky’s ideas into Govers-Hager’s system in order to save resources and development time by implying Lembersky’s ideas into Govers-Hager’s system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                              Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452